DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, 10-14, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2015/0122547 A1 (i.e. Hohl et al.).

In regards to claim 1, Hohl discloses: A tangible, non-transitory, computer-readable medium (at least 12) that stores instructions executable by one or more processors (at least paragraphs [0016 and 0035] introduces a processor such as in the computer processing system 12 may be used to implement the teachings disclosed herein), wherein the instructions are configured to cause the one or more processors to: 
	determine a threshold value associated with an axial acceleration oscillation amplitude at a drill bit (at least abstract and paragraphs [0003 and 0033] introduces the threshold amplitude may be a vibration rating related to an acceleration to which the drill tubular and downhole components and tools, such as drill bit 7, are rated for operation; the threshold amplitude may be determined by analysis and/or testing), wherein the drill bit is a part of a drilling system (as shown in at least figure 1); 
	receive an operating parameter value of the drilling system (at least abstract, paragraphs [0003, 0013, 0015, 0017, 0032-0033] introduces the threshold amplitude may be a vibration rating related to an acceleration to which the drill tubular and downhole components and tools, such as drill bit 7, are rated for operation; the threshold amplitude may be determined by analysis and/or testing, in which testing comprises operating parameter value(s)); 
	compare the operating parameter value with the threshold value (at least abstract, paragraphs [0003, 0033-0034] introduces block 74 calls for comparing the amplitude at the position along the drill tubular to a threshold amplitude value as depicted in at least figure 7); and 
(at least abstract, paragraph [0033], and figure 7 introduces modifying at least one of the mass distribution, material stiffness and material damping if the amplitude exceeds the threshold value).

In regards to claim 2, Hohl further discloses: wherein the threshold value is indicative of a value of the axial acceleration oscillation amplitude at the drill bit corresponding to a presence of high frequency rotational oscillation at the drill bit (at least abstract and paragraphs [0003, 0015 and 0033] introduces a gamma-ray count rate below a certain threshold may be indicative of a hard formation, which when interacting with a drill bit may cause high frequency torsional oscillations (HFTO); the threshold amplitude may be a vibration rating related to an acceleration to which the drill tubular and downhole components and tools, such as drill bit 7, are rated for operation; the threshold amplitude may be determined by analysis and/or testing).

In regards to claim 4, Hohl further discloses: wherein the threshold value is determined via simulation, modeling, historical trend data analysis, a user input, or any combination thereof (at least abstract and paragraphs [0003 and 0033] introduces the threshold amplitude may be a vibration rating related to an acceleration to which the drill tubular and downhole components and tools, such as drill bit 7, are rated for operation; the threshold amplitude may be determined by analysis and/or testing).

In regards to claim 5, Hohl further discloses: wherein the operating parameter value comprises an acceleration value, a strain value, a stress value, a pressure value, a parameter value associated with radial oscillation, or any combination thereof, detected at a detection location of the drilling system (at least abstract and paragraphs [0003, 0015, and 0033] introduces the downhole tools 9 may include one or more accelerometers 13 that are configured to sense acceleration or vibration; the threshold amplitude may be a vibration rating related to an acceleration to which the drill tubular and downhole components and tools, such as drill bit 7, are rated for operation; the threshold amplitude may be determined by analysis and/or testing).

In regards to claim 6, Hohl further discloses: wherein the instructions are configured to cause the one or more processors to (at least paragraphs [0015-0016 & 0035] introduces a processor such as in the computer processing system 12 may be used to implement the teachings disclosed herein; instructions may provide for equipment operation, control, data collection and analysis and other functions deemed relevant by a system designer, owner, user or other such personnel, in addition to the functions described in this disclosure), in response to receiving the operating parameter value, convert the operating parameter value into a corresponding axial acceleration oscillation amplitude at the drill bit (at least abstract and paragraphs [0003 and 0033] introduces the downhole tools 9 may include one or more accelerometers 13 that are configured to sense acceleration or vibration; the threshold amplitude may be a vibration rating related to an acceleration to which the drill tubular and downhole components and tools, such as drill bit 7, are rated for operation; the threshold amplitude may be determined by analysis and/or testing), and wherein comparing the operating parameter value with the threshold value comprises comparing the corresponding axial acceleration oscillation amplitude at the drill bit with the threshold value (at least abstract, paragraphs [0003, 0033-0034] introduces block 74 calls for comparing the amplitude at the position along the drill tubular to a threshold amplitude value as depicted in at least figure 7).

In regards to claim 7, Hohl further discloses: wherein adjusting the operation of the drilling system comprises adjusting a flow rate of drilling fluid directed to the drill bit, a rate at which the drill bit is rotated, a rate at which the drill bit is driven, or any combination thereof (at least paragraph [0033] introduces in one or more embodiments, the force model has a declining characteristic of aggressiveness with respect to rotational speed of the drill tubular and modifying includes increasing a rotational speed of the drill bit in order to reduce the vibrations).

In regards to claim 8, Hohl further discloses: wherein adjusting the operation of the drilling system is in response to determining the operating parameter value exceeds the threshold value, determining the operating parameter value exceeds the threshold value a number of instances over a period of time, determining an average value of a plurality of operating parameter values over another period of time exceeds the threshold value, or any combination thereof (at least abstract, paragraph [0033], and figure 7 introduces modifying at least one of the mass distribution, material stiffness and material damping if the amplitude exceeds the threshold value; and iterating the above step until at least one of the amplitude of the latest mode shape at the position is less than or equal to the threshold amplitude value and a predetermined constraint limits the modifying; in one or more embodiments, the force model has a declining characteristic of aggressiveness with respect to rotational speed of the drill tubular and modifying includes increasing a rotational speed of the drill bit in order to reduce the vibrations).

In regards to claim 10, Hohl discloses: A drilling system (as shown in at least figure 1), comprising: 
	a drill string (at least 6) comprising a drill bit (at least 7), wherein the drill string is configured to rotate and drive the drill bit to engage the drill bit with a borehole (at least paragraph [0014] introduces the drill bit 7 is configured to be rotated by the drill tubular 5 to drill the borehole 2); 
	a sensor configured to detect an operating parameter value of the drilling system (at least paragraphs [0015, 0033, and 0035] introduces a plurality of sensors associated within the drilling apparatus, such as accelerometers); and 
	a control system  communicatively coupled to the drill system (at least paragraphs [0015-0016 & 0035] introduces a processor such as in the computer processing system 12 may be used to implement the teachings disclosed herein; instructions may provide for equipment operation, control, data collection and analysis and other functions deemed relevant by a system designer, owner, user or other such personnel, in addition to the functions described in this disclosure), wherein the control system comprises: 
	a threshold determination engine (at least paragraphs [0015-0016 & 0035] introduces a processor such as in the computer processing system 12 may be used to implement the teachings disclosed herein; instructions may provide for equipment operation, control, data collection and analysis and other functions deemed relevant by a system designer, owner, user or other such personnel, in addition to the functions described in this disclosure) configured to determine a threshold value associated with an axial acceleration oscillation amplitude at the drill bit (at least abstract and paragraphs [0003 and 0033] introduces the threshold amplitude may be a vibration rating related to an acceleration to which the drill tubular and downhole components and tools, such as drill bit 7, are rated for operation; the threshold amplitude may be determined by analysis and/or testing); 
	a processor (at least paragraphs [0016 and 0035] introduces a processor such as in the computer processing system 12 may be used to implement the teachings disclosed herein); and 
	a memory device configured to store instructions (at least paragraphs [0015-0016 & 0035] introduces the system may have components such as a processor, storage media, memory, input, output, communications link (wired, wireless, pulsed mud, optical or other), user interfaces, software programs, signal processors (digital or analog) and other such components (such as resistors, capacitors, inductors and others) to provide for operation and analyses of the apparatus and methods disclosed herein in any of several manners well-appreciated in the art), the instructions configured to cause the processor to: 
	receive the operating parameter value detected by the sensor (at least abstract and paragraphs [0003, 0015, and 0033] introduces the downhole tools 9 may include one or more accelerometers 13 that are configured to sense acceleration or vibration; the threshold amplitude may be a vibration rating related to an acceleration to which the drill tubular and downhole components and tools, such as drill bit 7, are rated for operation; the threshold amplitude may be determined by analysis and/or testing in which testing comprises operating parameter value(s)); 
	compare the operating parameter value with the threshold value (at least abstract, paragraphs [0003, 0033-0034] introduces block 74 calls for comparing the amplitude at the position along the drill tubular to a threshold amplitude value as depicted in at least figure 7); and 
	adjust an operation of the drilling system in response to comparing the operating parameter value with the threshold value (at least abstract, paragraph [0033], and figure 7 introduces modifying at least one of the mass distribution, material stiffness and material damping if the amplitude exceeds the threshold value; and iterating the above step until at least one of the amplitude of the latest mode shape at the position is less than or equal to the threshold amplitude value and a predetermined constraint limits the modifying; in one or more embodiments, the force model has a declining characteristic of aggressiveness with respect to rotational speed of the drill tubular and modifying includes increasing a rotational speed of the drill bit in order to reduce the vibrations).

In regards to claim 11, Hohl further discloses: wherein the drill string comprises a motor configured to orient the drill bit in a desirable direction and maintain a rotation of the drill bit during operation of the drilling system, wherein the motor separates the drill bit from a detection location of the drill string (at least paragraph [0014] introduces a mud motor (not shown) configured to provide further rotational energy to the drill bit 7 may also be included in the BHA 10).

In regard to claim 12, Hohl further discloses: wherein the sensor is disposed at the detection location of the drill string (as shown in at least figure 1), wherein the operating parameter value is associated with the detection location, and wherein comparing the operating parameter value with the threshold value comprises converting the operating parameter value associated with the detection location to a corresponding operating parameter value associated with the drill bit (at least abstract and paragraphs [0003, 0015, and 0033] introduces the downhole tools 9 may include one or more accelerometers 13 that are configured to sense acceleration or vibration; the threshold amplitude may be a vibration rating related to an acceleration to which the drill tubular and downhole components and tools, such as drill bit 7, are rated for operation; the threshold amplitude may be determined by analysis and/or testing), and comparing the corresponding operating parameter value with the threshold value (at least abstract, paragraphs [0003, 0033-0034] introduces block 74 calls for comparing the amplitude at the position along the drill tubular to a threshold amplitude value as depicted in at least figure 7).

In regards to claim 13, Hohl further discloses: wherein the sensor is an accelerometer configured to detect an acceleration of the drill string, a strain gauge configured to detect an axial strain or a radial strain of the drill string, another strain gauge configured to detect an axial stress or a radial stress imparted onto the drill string, a pressure sensor configured to detect a pressure imparted onto the drill string, or any combination thereof (at least abstract and paragraphs [0003, 0015, and 0033] introduces the downhole tools 9 may include one or more accelerometers 13 that are configured to sense acceleration or vibration; the threshold amplitude may be a vibration rating related to an acceleration to which the drill tubular and downhole components and tools, such as drill bit 7, are rated for operation).

In regards to claim 14, Hohl further discloses: wherein the operating parameter value is associated with an operating parameter of the drill string (at least abstract, paragraphs [0003, 0013, 0015, 0017, 0032-0033] introduces the threshold amplitude may be a vibration rating related to an acceleration to which the drill tubular and downhole components and tools, such as drill bit 7, are rated for operation; the threshold amplitude may be determined by analysis and/or testing, in which testing comprises operating parameter value(s)), wherein the threshold value is associated with the operating parameter (at least abstract and paragraphs [0003, 0015, and 0033] introduces the downhole tools 9 may include one or more accelerometers 13 that are configured to sense acceleration or vibration; the threshold amplitude may be a vibration rating related to an acceleration to which the drill tubular and downhole components and tools, such as drill bit 7, are rated for operation), wherein high frequency rotational oscillations are present when the drilling system is operating at or above the threshold value associated with the operating parameter (at least abstract and paragraphs [0003, 0015 and 0033] introduces a gamma-ray count rate below a certain threshold may be indicative of a hard formation, which when interacting with a drill bit may cause high frequency torsional oscillations (HFTO); the threshold amplitude may be a vibration rating related to an acceleration to which the drill tubular and downhole components and tools, such as drill bit 7, are rated for operation; the threshold amplitude may be determined by analysis and/or testing).

In regards to claim 16, Hohl further discloses: determining a threshold value associated with an axial acceleration oscillation amplitude at a drill bit (at least abstract and paragraphs [0003 and 0033] introduces the threshold amplitude may be a vibration rating related to an acceleration to which the drill tubular and downhole components and tools, such as drill bit 7, are rated for operation; the threshold amplitude may be determined by analysis and/or testing), wherein the drill bit is a part of a drilling system (as shown in at least figure 1); receiving an operating parameter value detected at a detection location of the drilling system (at least abstract, paragraphs [0003, 0013, 0015, 0017, 0032-0033] introduces the threshold amplitude may be a vibration rating related to an acceleration to which the drill tubular and downhole components and tools, such as drill bit 7, are rated for operation; the threshold amplitude may be determined by analysis and/or testing, in which testing comprises operating parameter value(s)); comparing the operating parameter value with the threshold value (at least abstract, paragraphs [0003, 0033-0034] introduces block 74 calls for comparing the amplitude at the position along the drill tubular to a threshold amplitude value as depicted in at least figure 7); and adjusting an operation of the drilling system in response to comparing the operating parameter value with the threshold value (at least abstract, paragraph [0033], and figure 7 introduces modifying at least one of the mass distribution, material stiffness and material damping if the amplitude exceeds the threshold value).

In regards to claim 17, Hohl further discloses: wherein determining the threshold value comprises simulating, modeling, analyzing historical trend data, or any combination thereof, to determine an axial acceleration oscillation amplitude value at the drill bit corresponding to a presence of high frequency rotational oscillation at the drill bit (at least abstract and paragraphs [0003 and 0033] introduces the threshold amplitude may be a vibration rating related to an acceleration to which the drill tubular and downhole components and tools, such as drill bit 7, are rated for operation; the threshold amplitude may be determined by analysis and/or testing).

In regards to claim 18, Hohl further discloses: converting the operating parameter value into an axial acceleration oscillation amplitude at the detection location in (at least abstract and paragraphs [0003, 0015, and 0033] introduces the downhole tools 9 may include one or more accelerometers 13 that are configured to sense acceleration or vibration; the threshold amplitude may be a vibration rating related to an acceleration to which the drill tubular and downhole components and tools, such as drill bit 7, are rated for operation; the threshold amplitude may be determined by analysis and/or testing in which testing comprises operating parameter value(s)); wherein comparing the operating parameter value with the threshold value comprises comparing the corresponding axial acceleration oscillation amplitude at the drill bit with the threshold value (at least abstract, paragraphs [0003, 0033-0034] introduces block 74 calls for comparing the amplitude at the position along the drill tubular to a threshold amplitude value as depicted in at least figure 7).

In regards to claim 20, Hohl further discloses: wherein the operating parameter value is associated with an operating parameter of the drilling system (at least abstract, paragraphs [0003, 0013, 0015, 0017, 0032-0033] introduces the threshold amplitude may be a vibration rating related to an acceleration to which the drill tubular and downhole components and tools, such as drill bit 7, are rated for operation; the threshold amplitude may be determined by analysis and/or testing, in which testing comprises operating parameter value(s)), wherein the method comprises: receiving an additional operating parameter value indicative of the operating (at least abstract, paragraph [0033], and figure 7 introduces modifying at least one of the mass distribution, material stiffness and material damping if the amplitude exceeds the threshold value; and iterating the above step until at least one of the amplitude of the latest mode shape at the position is less than or equal to the threshold amplitude value and a predetermined constraint limits the modifying; in one or more embodiments, the force model has a declining characteristic of aggressiveness with respect to rotational speed of the drill tubular and modifying includes increasing a rotational speed of the drill bit in order to reduce the vibrations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0122547 A1 (i.e. Hohl et al.).

In regards to claim 3, Hohl further discloses: wherein high frequency rotational oscillation at the drill bit corresponds to rotational oscillation (at least abstract and paragraphs [0003, 0015 and 0033] introduces a gamma-ray count rate below a certain threshold may be indicative of a hard formation, which when interacting with a drill bit may cause high frequency torsional oscillations (HFTO); the threshold amplitude may be a vibration rating related to an acceleration to which the drill tubular and downhole components and tools, such as drill bit 7, are rated for operation; the threshold amplitude may be determined by analysis and/or testing).
	However, Hohl appears to be silent in regards to: wherein high frequency rotational oscillation at the drill bit corresponds to rotational oscillation having a frequency of greater than 50 Hz.
	Nonetheless, it has been held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is considered obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) 


In regards to claim 9, Hohl discloses: wherein the threshold value is indicative of a value of the axial acceleration oscillation amplitude at the drill bit (at least abstract and paragraphs [0002-0003, 0015, and 0033] introduces the downhole tools 9 may include one or more accelerometers 13 that are configured to sense acceleration or vibration; the threshold amplitude may be a vibration rating related to an acceleration to which the drill tubular and downhole components and tools, such as drill bit 7, are rated for operation; the threshold amplitude may be determined by analysis and/or testing in which testing comprises operating parameter value(s); furthermore, recently, it should be noted that the specifications state that high frequency torsional vibrations were observed in field tests with accelerations up to 100 g, which are potentially able to damage downhole tools).
	However, Hohl appears to be silent in regards to: wherein the threshold value is indicative of a value of the axial acceleration oscillation amplitude at the drill bit of 0.1 g to 0.5 g.
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) 
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Hohl to include for the threshold value to be indicative of a value of the axial acceleration oscillation amplitude at the drill bit of 0.1 g to 0.5 g to allow for conducting optimal operating conditions for at least hydrocarbon recovery purposes. Furthermore, controlling the rotational oscillation at the drill bit allows for avoiding malfunction which can lead to loss of time and/or money during operation(s).

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0122547 A1 (i.e. Hohl et al.) in view of US Publication 2013/0341091 A1 (i.e. Sugiura).

In regards to claim 15, Hohl further discloses: wherein the sensor (at least paragraphs [0015, 0033, and 0035] introduces a plurality of sensors associated within the drilling apparatus, such as accelerometers).
	However, Hohl appears to be silent in regards to: wherein the sensor comprises a filter configured to remove data having a particular frequency. 
	Nonetheless, Sugiura discloses: wherein the sensor comprises a filter configured to remove data having a particular frequency (at least paragraph [0025] introduces one or more filters (e.g., average filter, median filter, low-pass filter) known in the art may be applied to the axial and/or transverse accelerometer readings to minimize the noise effect from downhole vibration/shock when the data are taken during the drillstring rotation).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Hohl to include the teachings of Sugiura, by modifying the sensor taught by Hohl to include for a filter configured to remove data having a particular frequency taught by Sugiura to minimize the noise effect from downhole vibration/shock when the data are taken during the drillstring rotation (at least paragraph [0025]).

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0122547 A1 (i.e. Hohl et al.) in view of US Patent 10,746,013 B2 (i.e. Hohl).

In regards to claim 19, Hohl (‘547) further discloses: wherein converting the axial acceleration oscillation amplitude at the detection location into the corresponding axial acceleration oscillation amplitude at the drill bit (at least abstract and paragraphs [0003 and 0033] introduces the threshold amplitude may be a vibration rating related to an acceleration to which the drill tubular and downhole components and tools, such as drill bit 7, are rated for operation; the threshold amplitude may be determined by analysis and/or testing).
comprises multiplying the axial acceleration oscillation amplitude at the detection location by a conversion ratio, wherein the conversion ratio is determined via simulation, modeling, historical trend data analysis, algorithmic calculation, or any combination thereof.
	Nonetheless, Hohl (‘013) discloses: wherein converting the axial acceleration oscillation amplitude at the detection location into the corresponding axial acceleration oscillation amplitude at the drill bit comprises multiplying the axial acceleration oscillation amplitude at the detection location by a conversion ratio, wherein the conversion ratio is determined via simulation, modeling, historical trend data analysis, algorithmic calculation, or any combination thereof (at least claims 12 & 13 introduces comprising calculating a ratio of a vibration amplitude at a location of the accelerometer to a maximum vibration of the drill string at another location using the mathematical model; calculating the maximum vibration of the drill string using the ratio and a vibration amplitude measurement obtained by the accelerometer).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Hohl (‘547) to include the teachings of Hohl (‘013), by modifying the conversion of the axial acceleration oscillation amplitude at the detection location into the corresponding axial acceleration oscillation amplitude at the drill bit taught by Hohl (‘547) to include for multiplying the axial acceleration oscillation (at least column 1, lines 7-11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        /WASEEM MOORAD/Supervisory Patent Examiner, Art Unit 3676